CHARLES J. SCHUCK, Judge.
On March 16, 1946, certain employees of the state road commission were engaged in painting or marking certain lines in and upon route No. 2 in Brooke county, West Virginia, and used in connection with this work a certain steel marker, the purpose of which was to keep passing cars and trucks off the newly painted lines and away from the wet paint.
The record discloses that on the day in question, after the employees had finished their work they left the steel marker lying on the highway having failed to remove it, and while claimant’s truck, loaded with coal, was passing over and along said highway in a southerly direction, the truck ran over the steel marker in question cutting a hole in the new tire on claimant’s truck, so large that the tire was beyond repair and had to be discarded or “junked.” It seems that the steel marker *242was lying on the right side of the road in the path of claimant’s oncoming iruck causing the injury to the dual tire on the right rear wheel. The value of the tire at the time of the accident is fixed at $85.87. The officials of the state road commission recommend payment and this recommendation is approved by the attorney general. An award is therefore made in favor of the claimant in the sum of eighty-five dollars and eighty-seven cents ($85.87).